DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 4/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,201,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Gunjan Agarwal (reg. 69,661) on 4/5/2021.

The application has been amended as follows: 
1. (Currently Amended) A method of extracting a data embedded in a three dimensional (3D) object, the method comprising, by a processing device: 
identifying a 3D scanning device capable of extracting data embedded as physical representations inside the 3D object based on a type of the physical representations;
causing the identified 3D scanning device to scan a 3D object and extract data embedded as physical representations inside the 3D object, the physical representations being invisible from outside the 3D object; 
determining at least a location or a size of each of a plurality of physical representations;
determining a value for each of the plurality of physical representations based on its location, size or both;
including each value in the extracted data; 

performing the action to identify the building instructions; and 
causing a 3D printer to use the building instructions to print the copy of the 3D object.

10. (Currently Amended) A system for extracting a data embedded in a three dimensional (3D) object, the system comprising: 
a computer-readable memory containing programming instructions that are configured to, when executed by a processing device, cause the processing device to: 
identify a 3D scanning device capable of extracting data embedded as physical representations inside the 3D object based on a type of the physical representations;
cause the identified 3D scanning device to scan a 3D object and extract data embedded as physical representations inside the 3D object, the physical representations being invisible from outside the 3D object;
determine at least a location or a size of each of a plurality of physical representations;
determine a value for each of the plurality of physical representations based on its location, size or both;
include each value in the extracted data;
identify, from the extracted data, instructions for causing the processing device to perform an action that uses the data, wherein the action comprises identifying building instructions for printing a copy of the 3D object; 
perform the action to identify the building instructions; and 
cause a 3D printer to use the building instructions to print the copy of the 3D object.

16. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Tanaka et al. teaches scanning a 3D object to identify instructions to build a copy of the 3D object. 

 Ferren et al. teaches detecting with a penetrating tool a configuration embedded in a 3D object. The configuration representing 
Tanaka, Kumar, Ferren, and the prior art of record fails to teach or suggest, individually or in combination, identifying a 3D scanning device capable of extracting data embedded as physical representations inside the 3D object based on a type of the physical representations, in combination with the remaining limitations as set forth in each respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119